UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-2393


PHYLLIS E. NORRIS, Administratrix of the Estate of Chester
Cecil Norris,

                Plaintiff - Appellant,

          v.

EXCEL INDUSTRIES, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:14-cv-00029-MFU-RSB)


Submitted:   June 21, 2016                    Decided:   July 5, 2016


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Gehlhausen, JOHN GEHLHAUSEN, P.C., Aurora, Colorado;
David M. Kopstein, KOPSTEIN & ASSOCIATES, LLC, Searbrook,
Maryland, for Appellant. C. Dewayne Lonas, Matthew J. Hundley,
MORAN REEVES & CONN, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Phyllis        E.   Norris        appeals   the   district     court’s     order

granting summary judgment in favor of the Appellee on Norris’

negligence claims related to the allegedly defective design and

inadequate     warnings        of   the   Appellee’s    product.      Norris    also

challenges     on    appeal      the    district   court’s    order   denying    her

motion to reconsider the magistrate judge’s order allowing the

Appellee to designate certain documents as confidential under a

previously     entered         protective    order.     We   review    de     novo   a

district court’s order granting summary judgment, viewing facts

in the light most favorable to the nonmoving party.                           Newport

News Holdings Corp. v. Virtual City Vision, Inc., 650 F.3d 423,

435 (4th Cir. 2011).            Summary judgment should be granted “if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).              “‘[T]here is no issue for trial unless

there is sufficient evidence favoring the nonmoving party for a

jury to return a verdict for that party.’”                    Newport News, 650

F.3d at 435 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249-50 (1986)).

     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Norris v. Excel Indus., Inc., No. 5:14-cv-00029-MFU-RBU

(W.D.    Va.   Oct.      19,    2015).      We   dispense    with   oral    argument

                                            2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                        AFFIRMED




                               3